Napton, Judge,

delivered the opinion of the Court.

The defendant sued the plaintiff in error, before a justice of the peace, and recovered the sum of ten dollars. On an appeal taken to the Circuit Court of Randolph county, a trial de novo was had, and the same recovery was had as before the justice. It appeared on the trial, that plaintiff and defendant were together ata store-house, and defendant (below) said he owed plaintiff five dollars, and would make it ten or nothing, on the presidential election,— to which plaintiff consented. Sisk bet on Van Burén, and Evans on Harrison. Upon this evidence, a verdict for ten dollars was found in favor of the plaintiff, which the court were asked to set aside, but the court refused to set the same aside, or grant a new trial.
Inasmuch as it appeared from the testimony, that a portion of the recovery was had for a bet upon an election, which is illegal, and will not be enforced by the courts, the verdict should have been set aside, and a new trial awarded.
Judgment reversed.